Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-cv-22677-CMA

  NAKIA JENKINS, individually and on behalf
  of all others similarly situated,                                  CLASS ACTION

            Plaintiff,                                        JURY TRIAL DEMANDED

  v.

  SIMPLY HEALTHCARE PLANS, INC.,

        Defendant.
  __________________________________________/

                 PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND

            Plaintiff Nakia Jenkins hereby files her Reply in support of her Motion to Remand, and

  states:

            I.      INTRODUCTION

            On July 10, 2020, the Court directed Defendant to respond to Plaintiff’s Motion for

  Remand and address whether the Court has subject matter jurisdiction following Salcedo v. Hanna,

  936 F.3d 1162 (11th Cir. 2019). See ECF No. 14. The Court also directed Plaintiff to file a reply

  to Defendant’s response addressing the same issue. Id. Defendant’s response, rather than explain

  why there is Article III standing under Salcedo, devotes most of its space to allegations of

  Plaintiff’s “gamesmanship”. 1 Mot. at pg. 2. At the end of its Response, Defendant briefly




  1
    Defendant’s arguments of gamesmanship bear little mention. However, Plaintiff notes that
  Defendant fails to inform the Court—or attach as part of its email exhibit—that Plaintiff’s
  counsel Manuel Hiraldo, on July 15, 2020 at 6:25 am EST, emailed Defendant’s counsel on the
  same thread and offered to have a call to discuss Defendant’s proposal, stating, “I am available
  for a call after 1pm eastern to discuss. It is unclear to me what you are seeking to accomplish
  through this demand and why you want our client to remove references to the damages and
  injunctive relief she is seeking in the case, which do not impact the Article III analysis.”
                                                  1
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 2 of 9




  discusses Salcedo¸ and, rather than show why there is Article III standing, requests the Court to

  retain jurisdiction long enough for it to do “jurisdictional discovery”. Mot. at pg. 9.

         However, Article III does not have an exception for this type of discovery. As explained

  in greater detail below, when applying Salcedo to the facts of this case, it is clear that the Court

  does not have subject matter jurisdiction. Recently, Judge Roy Altman’s addressed an almost

  identical issue in Mittenthal v. Fla. Panthers Hockey Club, Ltd., No. 20-60734-CIV-

  ALTMAN/Hunt, 2020 U.S. Dist. LEXIS 123127, at *3 (S.D. Fla. July 10, 2020) (Altman, J.).

  Judge Altman confirmed that remand is appropriate in light of Salcedo. See Mittenhal, at *18

  (“The Defendants removed this case to federal court under 28 U.S.C. § 1446. In doing so, they

  invoked this Court’s federal-question jurisdiction under 28 U.S.C. § 1331. Although the

  Defendants did not have to plead the Plaintiffs’ standing in their Notice of Removal, they must

  establish that standing now by a preponderance of the evidence. Because they have failed to do so,

  ‘it appears that the district court lacks subject matter jurisdiction,’ and ‘the case shall be

  remanded.”). Mittenhal also rejected many of the arguments advanced in Defendant’s Response

  in Opposition, including a request for “jurisdictional discovery”.     “The Defendants' alternative

  requests for discovery or dismissal are unavailing. Mittenthal, 2020 U.S. Dist. LEXIS 123127, at

  *24 (“To begin with, jurisdictional discovery should be conducted before removal—not after.”)

  (emphasis in the original).

         Respectfully, this Court should hold similarly and order this matter remanded to state court.

         II.     ARGUMENT

         In its Response, Defendant claims that it “remains an open question” “whether [Plaintiff]

  has standing under Salcedo v. Hanna.” See Response at 2. Defendant further argues that remand

  is inappropriate because (i) the notice of removal “provided the information necessary to sustain



                                                    2
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 3 of 9




  federal question jurisdiction,” see Response at 6; (ii) even if Defendant was required to

  demonstrate Plaintiff’s Article III standing, federal law permits it to amend the notice of removal,

  see Response at 8; and (3) jurisdictional discovery should be permitted so that Defendant can

  determine whether the Court has subject matter jurisdiction, see Response at 9. As demonstrated

  below, all of these arguments fail.

         A.   Although Defendant Was Not Required to Establish Plaintiff’s Standing in its
              Removal Papers, It is Defendant’s Burden to Prove it Now

         Defendant argues that remand must be denied because its notice of removal included

  sufficient information to sustain federal question jurisdiction,” and it rejects the notion that it has

  “fail[ed] to allege Article III standing.” See Response at 6.

         While it is true that the “removal statute never requires a removing defendant to establish—

  or even allege—the plaintiff’s standing” in the removal notice, “if a plaintiff is found to lack

  standing at any point in the case, the action must be remanded.” Mittenhal, 2020 U.S. Dist. LEXIS

  123127 at *15 (emphasis in original); see also Gonzalez v. TCR Sports Broad. Holding, LLP, 2018

  WL 4292018, at *2 (S.D. Fla. Sept. 10, 2018) (“The Court notes that it may turn out that Plaintiff

  does not have standing to bring its TCPA claims in this Court. At that time, remand may be an

  appropriate remedy.”); Lee v. Am. Nat. Ins. Co., 260 F.3d 997, 1008 (9th Cir. 2001) (“The standing

  defect renders Lee’s claim against ANTEX non-justiciable in federal court . . . .”).

         Thus, while a defendant is “not required to establish the [plaintiff’s] standing in their Notice

  of Removal,” because the Plaintiff here is challenging the issue of standing through a motion to

  remand, “it is indisputably [Defendant’s] burden to prove it now.” Mittenhal, 2020 U.S. Dist.

  LEXIS 123127 at *17 (emphasis added) (citing Lujan, 504 U.S. at 561 (“The party invoking

  federal jurisdiction bears the burden of establishing these elements [of standing.]”).




                                                    3
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 4 of 9




         B. Plaintiff Lacks Article III Standing

         Turning to the broader question of whether Plaintiff has standing to pursue her claims in

  light of Salcedo, the Mittenhal decision—which, again, specifically addressed a motion to remand

  in a case governed by Salcedo—is instructive and provides a thorough and well-reasoned basis on

  which this Court should similarly hold that Plaintiff, based on the allegations in her Complaint,

  does not have standing.

         Salcedo “stands for the proposition that, unless a complaint alleges some tangible or

  intangible harm,” which is not the case here, “a TCPA plaintiff’s receipt of unwanted text messages

  is, standing alone, insufficient to confer Article III standing.” Mittenhal, 2020 U.S. Dist. LEXIS

  123127 at *18. In holding that Salcedo was dispositive and required remand to state court, the

  Mittenhal court noted that the complaint “never references any tangible harm the Plaintiffs may

  have suffered. Nowhere, for example, does the Complaint allege that the Plaintiffs’ phone carriers

  charged them for the text messages, or that they had to pay extra to store those messages.”

  Mittenhal, 2020 U.S. Dist. LEXIS 123127 at *21. These allegations were critical to the standing

  analysis because “[i]n Salcedo, the Eleventh Circuit observed that the complaint’s silence on this

  question of ‘wasted time’ doomed the plaintiff’s standing arguments.” Mittenhal, 2020 U.S. Dist.

  LEXIS 123127 at *22 (citing Salcedo, 936 F.3d at 1168).

         The Mittenhal decision further explained that the plaintiffs also did not allege any

  intangible harms in their complaint. “The Complaint never says, for example, that reviewing the

  text messages took an inordinate amount of time. Nor do the Complaint’s averments, taken

  together, suggest that each message took the Plaintiffs at least five seconds to read … In fact, the

  Complaint does not even allege that the Plaintiffs ever read the messages at all.” Mittenhal, 2020

  U.S. Dist. LEXIS 123127 at *22 (emphasis in original). Furthermore, the complaint did “not



                                                   4
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 5 of 9




  explain how receiving the[] messages harmed the Plaintiffs. The Plaintiffs sa[id] only that they

  ‘have been impacted and harmed,’ and that they have suffered a ‘legal injury.’” Mittenhal, 2020

  U.S. Dist. LEXIS 123127 at *3 (emphasis in original).

         The Mittenhal court also noted that although the “[p]laintiffs do say that they ‘have

  standing to maintain this action because they have suffered a legal injury as a result of

  [d]efendants’ violations of the TCPA … Spokeo teaches [that] the invasion of a legally protected

  interest is not enough to establish injury in fact; the injury must also be concrete and particularized

  Mittenhal, 2020 U.S. Dist. LEXIS 123127 at *21 (internal quotation marks omitted) (quoting

  Spokeo, 136 S. Ct. at 1548; citing Salcedo, 936 F.3d at 1167 (“[A]n act of Congress that creates a

  statutory right and a private right of action to sue does not automatically create standing”)).

  Furthermore, “allegations that the ‘Plaintiffs have standing,’ that they ‘suffered a legal injury,’ and

  that they ‘were harmed by the acts of Defendants’ are a far cry from the ‘concrete and

  particularized’ averments the Supreme Court required in Spokeo.” Mittenhal, 2020 U.S. Dist.

  LEXIS 123127 at *21. Based on these allegations, the court concluded that the “Plaintiffs are right

  that Salcedo controls the decision” and requires remand to state court. Id. at *12.

         Turning to the instant case, Plaintiff’s Complaint is materially identical to the complaint in

  Mittenhal. Here, Plaintiff alleges, in pertinent part, that Defendant’s unsolicited text messages

  caused her “injuries, including invasion of [] privacy, aggravation, annoyance, intrusion on

  seclusion, trespass, and conversion,” Complaint at ¶ 3, that “Plaintiff has standing to maintain this

  action because she suffered a legal injury as a result of Defendant’s violations of the TCPA,”

  Complaint at ¶ 10, and that “Plaintiff and the other members of the putative Class were harmed

  and are each entitled to a minimum of $500.00 in damages for each violation,” Complaint at ¶ 51.




                                                    5
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 6 of 9




         Just like the complaint in Mittenhal, the Plaintiff’s Complaint does not allege how

  receiving the text messages harmed Plaintiff; does not allege that Plaintiff’s phone carriers charged

  her for the messages or that she had to pay extra to store those messages; does not allege that

  reviewing the text messages took an inordinate amount of time or that each message took the at

  least five seconds to read; and does not allege that Plaintiff ever read the messages at all. Although

  the Complaint does allege harm stemming invasion of privacy, aggravation, annoyance, intrusion

  on seclusion, trespass, and conversion, Salcedo held that those tort-like harms are insufficient to

  confer Article III standing. See Salcedo, 936 F.3d at 1171-72 (finding plaintiff’s allegations of

  intangible harm arising from invasion of privacy, nuisance, intrusion upon seclusion, trespass, and

  conversion “do not state a concrete harm that meets the injury-in-fact requirement of Article III.”).

         Thus, because Plaintiff’s Complaint alleges neither a tangible nor intangible injury-in-fact

  sufficient for the demands of Article III, and because Defendant has failed to introduce any

  admissible evidence to substantiate its standing contentions, Salcedo commands that Plaintiff lacks

  Article III standing to purse her TCPA claims in federal court. See Mittenhal at *22-23 (granting

  motion to remand “[b]ecause the Plaintiffs have alleged neither a tangible nor an intangible injury

  in fact—and given that the Defendants have failed to adduce a single admissible piece of evidence

  to substantiate their standing contentions—the Court finds that the Plaintiffs lack standing to

  pursue their TCPA claims in federal court.”).

         C. Remand—Not Jurisdictional Discovery—is the Appropriate Remedy

         Rather than argue that Plaintiff’s complaint survives Salcedo’s Article III analysis,

  Defendant asks the Court to retain jurisdiction long enough for it to conduct discovery to show

  Plaintiff does have standing. However, Article III does not contain a carve out for “jurisdictional

  discovery” and the appropriate course is to remand this matter.



                                                    6
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 7 of 9




         Mirroring the arguments advanced by Defendant in this case, the defendants in Mittenhal

  similarly requested that the court deny remand and allow jurisdictional discovery. See id. at *23-

  26. Rejecting these arguments, the court held that remand was the only appropriate remedy,

  explaining:

         But, when—as here—a plaintiff lacks standing, “a court is not free to opine in an
         advisory capacity about the merits of a plaintiff’s claims.” Warth, 422 U.S. at 498;
         see also Ruhrgas AG, 526 U.S. at 583; Steel Co., 523 U.S. at 94–95. And, when the
         Court lacks jurisdiction over a removed case, the case must be remanded. See
         McGee v. Solicitor Gen. of Richmond Cty., Ga., 727 F.3d 1322, 1326 (11th Cir.
         2013) (“Typically, where standing is lacking, a court must dismiss the plaintiff's
         claim without prejudice. This is not so, however, in the removal context.”).

  Id. at *23-24.

         As to Defendant’s request for jurisdictional discovery, Judge Altman explained that “[t]o

  begin with, jurisdictional discovery should be conducted before removal—not after.” Mittenhal at

  *24; see also Torreyes v. Godiva Chocolatier, Inc., 424 F. Supp. 3d 1276, 1283 (S.D. Fla. 2019)

  (remanding case in part because “the Defendant has provided no evidence to substantiate its

  [jurisdictional] allegation,” and because it had “conducted no discovery on that question”); Gomez

  v. First Liberty Ins. Corp., 2019 WL 6123612, at *3 (S.D. Fla. Nov. 19, 2019) (same). Indeed, as

  the Eleventh Circuit has made clear:

         [T]he defendant, by removing the action, has represented to the court that the case
         belongs before it. Having made this representation, the defendant is no less subject
         to Rule 11 than a plaintiff who files a claim originally. Thus, a defendant that files
         a notice of removal prior to receiving clear evidence that the action satisfies the
         jurisdictional requirements, and then later faces a motion to remand, is in the same
         position as a plaintiff in an original action facing a motion to dismiss. The court
         should not reserve ruling on a motion to remand in order to allow the defendant to
         discover the potential factual basis of jurisdiction. Such fishing expeditions would
         clog the federal judicial machinery, frustrating the limited nature of federal
         jurisdiction by encouraging defendants to remove, at best, prematurely, and at
         worst, in cases in which they will never be able to establish jurisdiction.

  Mittenhal at *24-25 (citing Lowery v. Ala. Power Co., 483 F.3d 1184, 1216-17 (11th Cir. 2007)).



                                                   7
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 8 of 9




         Judge Altman further noted that district courts should “not clog the federal judicial

  machinery and frustrate[] the limited nature of federal jurisdiction to allow [] Defendants to

  (attempt to) establish a standing claim which the Plaintiffs themselves have now disavowed.”

  Mittenhal at *25. Pursuant to the above-referenced authorities, the Court should deny Defendant’s

  request for jurisdictional discovery and remand this case.

         III.    CONCLUSION

         Defendant removed this case to federal court under 28 U.S.C. § 1446. In doing so, it

  invoked this Court’s federal-question jurisdiction under 28 U.S.C. § 1331. Although the Defendant

  did not have to plead Plaintiff’s standing in the Notice of Removal, it must establish that standing

  now by a preponderance of the evidence. Because Defendant has failed to do so, this Court lacks

  subject matter jurisdiction, and the case must therefore be remanded to the state court from which

  it came.

         WHEREFORE, Plaintiff Nakia Jenkins respectfully requests an order remanding this case

  to state court, and for such other relief deemed appropriate under the circumstances.

  Dated: July 22, 2020

                                                Respectfully submitted,

                                                Aaron M. Ahlzadeh_
                                                Aaron M. Ahlzadeh, Esq.
                                                Florida Bar No. 111329
                                                aaron@edelsberglaw.com
                                                Scott Edelsberg, Esq.
                                                Florida Bar No. 100537
                                                scott@edelsberglaw.com
                                                EDELSBERG LAW, P.A.
                                                20900 NE 30th Ave., Suite 417
                                                Aventura, FL 33180
                                                Telephone (office): 786-289-9471
                                                Telephone (direct): 305-975-3320
                                                Fax: 786-623-0915



                                                   8
Case 1:20-cv-22677-CMA Document 29 Entered on FLSD Docket 07/22/2020 Page 9 of 9




                                     HIRALDO P.A.
                                     Manuel S. Hiraldo, Esq.
                                     Florida Bar No. 030380
                                     401 E. Las Olas Boulevard
                                     Suite 1400
                                     Ft. Lauderdale, Florida 33301
                                     mhiraldo@hiraldolaw.com
                                     (t) 954.400.4713

                                     IJH LAW
                                     Ignacio J. Hiraldo, Esq.
                                     Florida Bar No. 0056031
                                     1200 Brickell Ave Suite 1950
                                     Miami, FL 33131
                                     Email: ijhiraldo@ijhlaw.com
                                     Telephone: 786-496-4469

                                     EISENBAND LAW, P.A.
                                     Michael Eisenband, Esq.
                                     Florida Bar No. 94235
                                     515 E. Las Olas Boulevard, Suite 120
                                     Ft. Lauderdale, Florida 33301
                                     Email: MEisenband@Eisenbandlaw.com
                                     Telephone: 954-533-4092

                                     SHAMIS & GENTILE, P.A.
                                     Andrew J. Shamis, Esq.
                                     Florida Bar No. 101754
                                     ashamis@shamisgentile.com
                                     Garrett O. Berg, Esq.
                                     Florida Bar No. 1000427
                                     gberg@shamisgentile.com
                                     14 NE 1st Avenue, Suite 705
                                     Miami, FL 33132
                                     Telephone: 305-479-2299

                                     Counsel for Plaintiff and the Class




                                        9
